Citation Nr: 0727508	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
May 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Board hearing in October 2004.  In 
August 2005, the Board remanded this case for further 
development.  The Board notes that the veteran's claimed 
disabilities were formerly identified as "arthritis of 
multiple joints, other than back."  Further development has 
limited the claim to the joints set out on the title page.  
The Board has identified the appellate issues accordingly.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's arthritis of the left hip is not related to 
service.

2.  The preponderance of the medical evidence shows that the 
veteran's arthritis of the knees is not related to service.

3.  A VA medical opinion links arthritis of the veteran's 
hands to military service.  




CONCLUSIONS OF LAW

1.  Arthritis of the left hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  Arthritis of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

3.  The criteria for service connection for arthritis of the 
hands have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a September 2002 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fourth and fifth elements 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claims of service 
connection for arthritis of the left hip and knees, however, 
the Board finds that he has not been prejudiced since any 
issue as to an evaluation of the degree of disability or 
appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2006, he was afforded a formal VA 
examination to assess the existence, extent, and etiology of 
his arthritis of multiple joints, including an August 2006 
addendum.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during peacetime service 
after December 31, 1946 may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

I.  Left Hip and Knees

Service medical records show that the veteran sought 
treatment on several occasions for a variety of ailments.  
However, there are no reports of complaints, treatments, or 
diagnoses regarding his left hip or knees recorded within 
these documents.  Furthermore, the veteran's separation 
examination, dated in April 1971, is also silent as to any 
symptoms, injuries, or diagnoses pertaining to these body 
areas.  

In March 2006, the veteran reported for a VA examination.  
The examiner noted the veteran's statements that he starting 
having left hip and bilateral knee pain in service, which had 
grown progressively worse since that time.  The examiner 
diagnosed him as having early arthritis of the left hip and 
degenerative arthritis of the knees.  He opined that it was 
at least as likely as not that the veteran's left hip and 
bilateral knee arthritis had their onset in service, and were 
related to any incidents incurred in service.  Since there 
was no rationale offered for this conclusion and it was 
inconsistent with the records contained in the file, in that 
there were no relevant incidents recorded in service records 
to which to relate current disability, the RO requested the 
claims file be reviewed by a VA examiner for an opinion that 
provided a rationale for any conclusion reached.  An addendum 
was submitted in August 2006.  This examiner conducted a 
thorough review of the veteran's medical records, and he did 
not find any medical notations regarding specific complaints 
of arthritis of the left hip and knees during the veteran's 
military service.  The earliest post-service documentation of 
arthritis of the left hip found was made during the March 
2006 VA examination, and the earliest post-service 
documentation of arthritis of the knees was found in a March 
1991 VA record.  This examiner concluded that, due to the 
absence of complaint, treatment, or diagnosis of left hip and 
bilateral knee arthritis during service, it was less likely 
than not that these conditions were caused by the veteran's 
military service.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  The Board finds the 
conclusions in the August 2006 VA examination addendum more 
probative than the assessments made in the March 2006 
examination report, as detailed rationales were provided in 
the addendum.

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to symptoms during 
service and subsequent to discharge.  See 38 C.F.R. § 3.159 
(a)(2) (2006).  The veteran stated that he experienced pain 
in his left hip and knees during service and since the time 
of his military discharge.  However, the evidence shows that 
the veteran did not seek treatment for any such ailments in 
service, or for at least thirty years thereafter.  In fact, 
the veteran's service medical records show that he sought 
medical attention for various other symptoms, but never 
reported any ailments to his left hip or knees, even though 
he had ample opportunity at that time.  This evidence, or 
lack thereof, weighs heavily against the veteran's contention 
of having had such pains during service.  See 38 C.F.R. 
§ 3.303(b).  

In short, the service medical records do not show diagnoses 
of arthritis of the left hip or knees, there is no post 
service evidence of these disabilities until many years after 
service, and the preponderance of the medical evidence 
addressing the etiology of the veteran's conditions is 
against the claim.  Furthermore, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Thus, there is a preponderance of evidence 
against the claim which out-weighs the statements provided by 
the veteran and the conclusion offered by the March 2006 VA 
examiner.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)


II.  Hands

Service medical records show that the veteran was repeatedly 
treated for injuries to his hands, which included infection, 
laceration, sprain, and swelling.  These records are dated 
from August 1966 to December 1970, just months prior to his 
discharge in May 1971.  Post-service medical records for 
treatment of the hands are dated as early as October 1971.  

At the March 2006 VA examination the examiner diagnosed the 
veteran as having arthritis of both hands.  This examiner 
opined that the veteran's bilateral hand arthritis had its 
onset during military service.  Indeed, an addendum to this 
examination, dated in August 2006, states that it is at least 
as likely as not, that the veteran's bilateral hand arthritis 
is related to his military service.  This rationale was based 
upon the complaints made, and treatment sought, by the 
veteran for his hands during service, as well as shortly 
thereafter.  

Given the presence of bilateral hand injuries in service, and 
the above described evidence reflecting its on-going 
presence, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the criteria for service 
connection have been met, and the veteran's claim for service 
connection for arthritis of the hands is granted.

ORDER

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the hands is granted.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


